1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                ***
9     ZACKERY CRABTREE,                               Case No. 3:19-cv-00479-LRH-CLB
10                                      Petitioner,
             v.                                       ORDER
11

12    WILLIAM GITTERE, et al.,
13                                   Respondents.
14

15          Pending before the court are numerous motions involving three issues: (1)

16   whether petitioner may amend his habeas petition, (2) whether petitioner should be

17   appointed counsel, and (3) whether and when respondents should respond to

18   petitioner’s habeas petition.

19          With respect to the first issue, respondents do not contest petitioner’s right to

20   amend his petition. See ECF No. 29 at 2. In addition, no responsive pleading has been

21   filed by the respondents. See Fed. R. Civ. P. 15(a)(1) (allowing amendment as a matter

22   of course prior to service of responsive pleading). Accordingly, petitioner will be

23   permitted to file an amended petition.

24          Petitioner attached a proposed pleading to his motion to amend that includes

25   three grounds for relief with supporting facts. See ECF No. 20-1. Because it is not on

26   the court’s approved form, however, it lacks the procedural information necessary for

27   the opposing party to respond to the petition and for this court to adjudicate the petition.

28
1    See Local Rule, LSR 3-1 (“A petition for writ of habeas corpus filed by a person who is

2    not represented by an attorney must be on the form provided by this court.”). Thus, the

3    petitioner will be directed to file a complete amended petition on the form provided by

4    this court.

5           The court has also reviewed its decision to deny appointment of counsel. As

6    grounds for his request for appointment of counsel, petitioner cites to his inability to

7    represent himself, the need for him to rely on other prisoners for legal assistance, and

8    the disparity in legal training and resources between himself and the attorney general.

9    ECF Nos. 9/13/15/16/23. These circumstances are common to state habeas petitioners

10   and are not sufficient to entitle petitioner to appointed counsel. See Chaney v. Lewis,

11   801 F.2d 1191, 1196 (9th Cir.1986) (holding that petitioner is entitled to appointed

12   counsel when “circumstances of a particular case indicate that appointed counsel is

13   necessary to prevent due process violations”). Because the issues in this case are not,

14   at this point, overly complex and there is no indication that an evidentiary hearing will be

15   warranted, the court stands by its decision to deny counsel. See LaMere v. Risley, 827

16   F.2d 622, 626 (9th Cir. 1987) (concluding that district court did not abuse its discretion in

17   failing to appoint habeas counsel where district court pleadings showed that petitioner

18   understood the issues and was able to present his contentions); Knaubert v. Goldsmith,

19   791 F.2d 722, 729–30 (9th Cir. 1986) (finding district court did not abuse its discretion in

20   failing to appoint habeas counsel where no evidentiary hearing was necessary).

21          Lastly, the court will vacate its existing scheduling order (ECF No. 6) and issue a

22   new scheduling order when petitioner files his amended petition. Thus, the respondents

23   are not required to respond to the habeas petition on file.

24   ///

25   ///

26   ///

27   ///

28
                                                   2
1          IT THEREFORE IS ORDERED that petitioner’s motion for leave to file an

2    amended petition (ECF No. 20) is GRANTED. Petitioner shall have 30 days from the

3    date this order is entered to file an amended habeas petition on the court’s approved

4    form. The Clerk shall send petitioner a noncapital Section 2254 habeas petition form,

5    one copy of the instructions for the form, and a copy of his proposed amended petition

6    (ECF No. 20-1).

7          IT FURTHER IS ORDERED that petitioner’s motion for reconsideration (ECF

8    Nos. 9/13/15/16/23) is DENIED.

9          IT IS FURTHER ORDERED that petitioner’s motion for summary judgment (ECF

10   No. 14) is DENIED.

11         IT IS FURTHER ORDERED that petitioner’s motion to strike (ECF No. 24) is

12   DENIED as a corrected image of ECF No. 9 is located at ECF No. 16.

13         IT FURTHER IS ORDERED that respondents’ motions for extension of time

14   (ECF Nos.11/30) and motion for clarification (ECF Nos. 29) are DENIED as moot.

15         DATED this 7th day of January, 2020.

16

17
                                                    LARRY R. HICKS
18                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                3
